Case 1:19-cv-05430-GBD-OTW Doc

    

eed 64/21/21 Page 1 of 1
,

KEVIN MARTIN, ae

-against-
agains 19 Civ. 5430 (GBD)(OTW)

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

GEORGE B. DANIELS, United States District Judge:

The Clerk of Court is directed to update Plaintiff's address and to provide Plaintiff with
this Order and any other documents filed on ECF, including ECF Nos. 28 and 29, he has not
received due to the error in the listed address.

Plaintiffs address is:

21 Eastman Place

Apartment 1E
Yonkers, New York

Dated: New York, New York SO ORDERED.

April 21, 2021
Gury 8 Dorces

GER B. DANIELS
ited States District Judge

 

 

 

 
